Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 4/11/2022. With the amendments, claims 1-3, 5 and 7-16 remain pending.  Claim 1 is amended. Claims 4, 6 and 17-20 have been cancelled.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/11/2022, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-3, 5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a stator for an electric machine comprising: 
a core defining a plurality of slots extending parallel to a longitudinal axis of the core; 
stratified layers arranged to form a first winding assembly comprising a plurality of U-shaped conductors each comprising first and second uprights disposed in a different one of the slots, and the first winding assembly further comprising a plurality of end-turns connecting respective pairs of the first and second uprights and disposed adjacent to a first end surface of the core, ends of the uprights distal from the end-turns defining first terminals projecting axially beyond a second end surface of the core; and 
a second winding assembly comprising a plurality of bridges, each having opposite ends defining second terminals configured for mating engagement with respective first terminals, one of the first and second terminals being inserted into an other of the first and second terminals, wherein at least one of the first terminals defines a groove and the respective one of the second terminals engaged therewith comprises a tongue such that the bridges are coupled to respective uprights by a tongue-and-groove joint..
Claim 1 now incorporates the allowable, but objected subject matter of the original claim 4.  The reasons for allowability applied to the original claim 4 now applies as the reasons for allowance.
Claims 2, 3, 5, and 7-11 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
The reasons for allowance of claim 12 were made of record in the Office Action dated 1/10/2022. 
Claims 13-16 are allowable for dependence on the allowable independent claim 12 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 29, 2022